Title: Thomas Jefferson to Nicolas G. Dufief, 14 December 1816
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin


          
            
              Dear Sir
              Monticello Dec. 14. 16.
            
            I have occasion for the execution of a little commission which will be somewhat troublesome, but your experienced kindness encourages me to ask it of you. it is to get me an English bible, whose printed page shall be as nearly as you can find one, of the size of the paper inclosed, and whose type shall be of such size as that the number of pages shall correspond with the numbers expressed on the same paper, as nearly as you can find one. the object is that it’s leaves may be taken asunder and interleaved with those of a particular Greek bible I have, corresponding as nearly as may be. I will request you to send me also a copy of Enfield’s history of philosophy. be so good as to send each volume separately at the distance of a week apart each. it will occur to you that as the Bible is to be cut up, it’s binding will be
			 disregarded. I salute you with friendship & esteem.
            
              Th: Jefferson
            
          
          
            P.S. be so good as to send me 2. copies of the Nautical Almanac for 1817. and two for 1818. also if to be had, and by the return of the first mail, as the new year is close at hand.
          
          
            P.S. Dec. 16. I have opened my letter to pray you to send me also the Connoissance des tems for  1817. & 1818 which I this moment see advertised at the Bureau of the Abeille Americaine by of M. Chaudron.
          
         